             Case 2:20-cv-01174-RAJ Document 24 Filed 08/06/20 Page 1 of 2



 1

 2

 3
                               UNITED STATES DISTRICT COURT
 4                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 5
     JESSICA BENTON, SHELBY BRYANT,                        No. 2:20-CV-01174- RAJ
 6   ANNE MARIE CAVANAUGH, ALYSSA
     GARRISON, AND CLARE THOMAS,
 7             Plaintiff,                                 DECLARATION OF J. TALITHA
          v.                                              HAZELTON
 8
     CITY OF SEATTLE,
 9              Defendant.
10
           I, J. Talitha Hazelton, declare and state as follows:
11
           1. The information contained in this declaration is true and correct to the best of my
12
              knowledge, and I am of majority age and competent to testify about the matters set
13
              forth herein.
14
           2. On August 3, 2020 at 10:00AM I conferred with Assistant City Attorney Ghazal
15
              Sharifi via telephone number 206-684-8217.
16
           3. The conversation lasted no longer than 3 minutes upon review of the call length
17
              detail for the conversation on August 3, 2020 at 10:00AM via my cell phone’s call
18
              log history.
19
           4. Counsel identified herself and plaintiffs and conversed with what appeared to be a
20
              bewildered assistant city attorney. Ms Sharifi seemed confused by fact that plaintiffs
21
              were seeking a TRO, considering Judge Jones’ issuance of a TRO in June and Judge
22
              Robart’s entry of an injunction in July.
23
       Case 2:20-cv-01174-RAJ Document 24 Filed 08/06/20 Page 2 of 2



 1   5. The goal of the conversation from undersigned counsel’s end was to obtain, via

 2      conference with Ms. Sharifi, the foregone response: no, the City would not agree to

 3      be bound by a TRO that limits the munitions officers can utilize at protests.

 4   6. I received the impression that Ms. Sharifi was under the misapprehension that I was

 5      unaware of the pending actions. Thus, I curtly assured Ms. Sharifi yes, I recognized

 6      there was another suit. Yes, I recognize Judge Robart issued an order related to the

 7      consent decree. Yet, and still, I am inquiring (as it is our position that after July 25,

 8      2020 said orders are insufficient): will you agree to this proposed TRO?

 9   7. The city indicated it would not.

10                                         /s/ J. Talitha Hazelton
                                           J. Talitha Hazelton
11

12

13

14

15

16

17

18

19

20

21

22

23
